As filed with the Securities and Exchange Commission on March 16, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BERRY PLASTICS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 35-1814673 (I.R.S. Employer Identification No.) 101 Oakley Street Evansville, Indiana 47710 (812) 424-2904 (Address, including zip code, and telephone number, including area code, the registrant’s principal executive offices) Jonathan D. Rich Chief Executive Officer Berry Plastics Corporation 101 Oakley Street Evansville, Indiana 47710 (812) 424-2904 (Name, address, including zip code, and telephone number, including area code, of agent for service) SEE TABLE OF ADDITIONAL REGISTRANT GUARANTORS Copies to: Jeffrey D. Thompson Executive Vice President and General Counsel Berry Plastics Corporation 101 Oakley Street Evansville, Indiana 47710 (812) 424-2904 Fax: (812) 434-9425 Andrew J. Nussbaum Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 Fax: (212) 403-2000 Approximate date of commencement of proposed exchange offer:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction:. Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Note(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(1) 9.75% Second Priority Senior Secured Notes due 2021 100% Guarantees of 9.75% Second Priority Senior Secured Notes due 2021 (3) N/A N/A (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(f)(2) under the Securities Act. (2) Pursuant to Rule 457(n) under the Securities Act, no additional registration fee is due for guarantees. (3) The entities listed on the Table of Additional Registrant Guarantors on the following page have guaranteed the notes being registered hereby. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Additional Registrant Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S. Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 35-1948748 101 Oakley Street, Evansville, Indiana 47710 Berry Iowa, LLC Delaware 42-1382173 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Design, LLC Delaware 62-1689708 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Technical Services, Inc. Delaware 57-1029638 101 Oakley Street, Evansville, Indiana 47710 Berry Sterling Corporation Delaware 54-1749681 101 Oakley Street, Evansville, Indiana 47710 CPI Holding Corporation Delaware 34-1820303 101 Oakley Street, Evansville, Indiana 47710 Knight Plastics, LLC Delaware 35-2056610 101 Oakley Street, Evansville, Indiana 47710 Packerware, LLC Delaware 48-0759852 101 Oakley Street, Evansville, Indiana 47710 Pescor, Inc. Delaware 74-3002028 101 Oakley Street, Evansville, Indiana 47710 Poly-Seal, LLC Delaware 52-0892112 101 Oakley Street, Evansville, Indiana 47710 Venture Packaging, Inc. Delaware 51-0368479 101 Oakley Street, Evansville, Indiana 47710 Venture Packaging Midwest, Inc. Delaware 34-1809003 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation III Delaware 37-1445502 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Opco, Inc. Delaware 30-0120989 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation V Delaware 36-4509933 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation VIII Delaware 32-0036809 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation IX Delaware 35-2184302 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation X Delaware 35-2184301 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XI Delaware 35-2184300 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XII Delaware 35-2184299 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XIII Delaware 35-2184298 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XV, LLC Delaware 35-2184293 101 Oakley Street, Evansville, Indiana 47710 Kerr Group, LLC Delaware 95-0898810 101 Oakley Street, Evansville, Indiana 47710 Saffron Acquisition, LLC Delaware 94-3293114 101 Oakley Street, Evansville, Indiana 47710 Setco, LLC Delaware 56-2374074 101 Oakley Street, Evansville, Indiana 47710 Sun Coast Industries, LLC Delaware 59-1952968 101 Oakley Street, Evansville, Indiana 47710 Cardinal Packaging, Inc. Ohio 34-1396561 101 Oakley Street, Evansville, Indiana 47710 Covalence Specialty Adhesives LLC Delaware 20-4104683 101 Oakley Street, Evansville, Indiana 47710 Covalence Specialty Coatings LLC Delaware 20-4104683 101 Oakley Street, Evansville, Indiana 47710 Caplas LLC Delaware 20-3888603 101 Oakley Street, Evansville, Indiana 47710 Caplas Neptune, LLC Delaware 20-5557864 101 Oakley Street, Evansville, Indiana 47710 Captive Plastics Holdings, LLC Delaware 20-1290475 101 Oakley Street, Evansville, Indiana 47710 Captive Plastics, LLC Delaware 22-1890735 101 Oakley Street, Evansville, Indiana 47710 Grafco Industries Limited Partnership Maryland 52-1729327 101 Oakley Street, Evansville, Indiana 47710 Rollpak Corporation Indiana 35-1582626 101 Oakley Street, Evansville, Indiana 47710 Pliant, LLC Delaware 43-2107725 101 Oakley Street, Evansville, Indiana 47710 Pliant Corporation International Utah 87-0473075 101 Oakley Street, Evansville, Indiana 47710 Uniplast Holdings, LLC Delaware 13-3999589 101 Oakley Street, Evansville, Indiana 47710 Uniplast U.S., Inc. Delaware 04-3199066 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics SP, Inc. Virginia 52-1444795 101 Oakley Street, Evansville, Indiana 47710 Subject to completion, dated March 16, 2011 The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS [Missing Graphic Reference] Berry Plastics Corporation OFFER TO EXCHANGE $800,000,000 9.75% Second Priority Senior Secured Notes due 2021 registered under the Securities Act of 1933 For A Like Principal Amount of 9.75% Second Priority Senior Secured Notes We offer to exchange up to $800,000,000 aggregate principal amount of our 9.75% Second Priority Senior Secured Notes due 2021 that are registered under the Securities Act of 1933, which we refer to as the “exchange notes” or “Second Priority Notes” for an equal principal amount of our 9.75% Second Priority Senior Secured Notes due 2021, or the “outstanding notes,” which were issued previously without registration under the Securities Act.We refer to the outstanding notes and the exchange notes collectively in this prospectus as the “notes.”If you participate in the exchange offer, you will receive registered 9.75% Second Priority Senior Secured Notes due 2021 for your outstanding 9.75% Second Priority Senior Secured Notes due 2021 that are tendered properly for exchange.The exchange notes are substantially identical to the outstanding notes, except that the exchange notes will not be subject to transfer restrictions or entitled to registration rights, and the additional interest provisions applicable to the outstanding notes in some circumstances relating to the timing of the exchange offer will not apply to the exchange notes.The outstanding notes are, and the exchange notes will be, issued by Berry Plastics Corporation and guaranteed by Aerocon, LLC, Berry Iowa, LLC, Berry Plastics Design, LLC, Berry Plastics Technical Services, Inc., Berry Sterling Corporation, CPI Holding Corporation, Knight Plastics, LLC, Packerware, LLC, Pescor, Inc., Poly-Seal, LLC, Venture Packaging, Inc., Venture Packaging Midwest, Inc., Berry Plastics Acquisition Corporation III, Berry Plastics Opco, Inc., Berry Plastics Acquisition Corporation V, Berry Plastics Acquisition Corporation VIII, Berry Plastics Acquisition Corporation IX, Berry Plastics Acquisition Corporation X, Berry Plastics Acquisition Corporation XI, Berry Plastics Acquisition Corporation XII, Berry Plastics Acquisition Corporation XIII, Berry Plastics Acquisition Corporation XV, LLC, Kerr Group, LLC, Saffron Acquisition, LLC, Setco, LLC, Sun Coast Industries, LLC, Cardinal Packaging, Inc., Covalence Specialty Adhesives LLC, Covalence Specialty Coatings LLC, Caplas LLC, Caplas Neptune, LLC, Captive Plastics Holdings, LLC, Captive Plastics, LLC, Grafco Industries Limited Partnership, Rollpak Corporation, Pliant, LLC, Pliant Corporation International, Uniplast Holdings, LLC, Uniplast U.S., Inc. and Berry Plastics SP, Inc., all wholly owned subsidiaries of Berry Plastics Corporation. We refer to each of the existing and future domestic subsidiaries of Berry Plastics that will guarantee the notes as the Guarantors or the Note Guarantors.The exchange notes will represent the same debt as the outstanding notes, and we will issue the exchange notes under the same indenture. Terms of the Exchange Offer The exchange offer expires at 5:00 p.m., New York City time, on [] , 2011, unless extended.Completion of the exchange offer is subject to certain customary conditions, which we may waive.The exchange offer is not conditioned upon any minimum principal amount of the outstanding notes being tendered for exchange.You may withdraw tenders of outstanding notes at any time before the exchange offer expires. All outstanding notes that are validly tendered and not withdrawn will be exchanged for exchange notes.The exchange of outstanding notes for exchange notes pursuant to the exchange offer should not constitute a taxable exchange for U.S. federal income tax purposes.See “Material U.S. Federal Income Tax Consequences.” There is no existing market for the exchange notes to be issued, and we do not intend to apply for listing or quotation on any exchange or other securities market. Each broker-dealer that receives exchange notes for its own account pursuant to this exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of the exchange notes.The accompanying letter of transmittal relating to the exchange offer states that by so acknowledging and delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act of 1933, as amended.This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for outstanding notes where such outstanding notes were acquired by such broker-dealer as a result of market-making activities or other trading activities.We have agreed that, for a period of 180 days after consummation of the registered exchange offer, we will make this prospectus available to any broker-dealer for use in connection with any resale.See “Plan of Distribution.” See “Risk Factors” beginning on page 17 for a discussion of the factors you should consider in connection with the exchange offer and exchange of outstanding notes for exchange notes. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THE OUTSTANDING NOTES OR THE EXCHANGE NOTES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is, 2011. You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with different information.We are not making an offer of these securities in any state or other jurisdiction where the offer is not permitted.You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus. TABLE OF CONTENTS WHERE YOU CAN FIND MORE INFORMATION ABOUT US ii SUMMARY 1 RISK FACTORS 18 THE EXCHANGE OFFER 35 USE OF PROCEEDS 44 CAPITALIZATION 45 SELECTED HISTORICAL FINANCIAL DATA 46 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION 47 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 52 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 68 BUSINESS 69 PROPERTIES 78 LEGAL PROCEEDINGS 79 MANAGEMENT 80 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 90 PRINCIPAL STOCKHOLDERS 91 DESCRIPTION OF OTHER INDEBTEDNESS 93 DESCRIPTION OF EXCHANGE NOTES MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES PLAN OF DISTRIBUTION LEGAL MATTERS EXPERTS INDEX TO FINANCIAL STATEMENTS F-1 -i- WHERE YOU CAN FIND MORE INFORMATION ABOUT US We have filed with the U.S. Securities and Exchange Commission, or the “SEC,” a registration statement on Form S-4, which we refer to as the “exchange offer registration statement,” under the Securities Act of 1933, as amended, and the rules and regulations thereunder, which we refer to collectively as the “Securities Act,” covering the exchange notes being offered.This prospectus does not contain all the information in the exchange offer registration statement.For further information with respect to Berry Plastics Corporation and the exchange offer, reference is made to the exchange offer registration statement.Statements made in this prospectus as to the contents of any contract, agreement or other documents referred to are not necessarily complete.For a more complete understanding of each contract, agreement or other document filed as an exhibit to the exchange offer registration statement, we encourage you to read the documents contained in the exhibits. After the registration statement becomes effective, we will file annual, quarterly and current reports and other information with the SEC. You may read and copy any document we file with the SEC at the SEC’s public reference room at treet, N.E., Washington, D.C.20549.Please call the SEC at 1-800-SEC-0330 for further information on the public reference room.Our SEC filings are also available to the public at the SEC’s website at http://www.sec.gov. This prospectus incorporates important business and financial information about us that is not included in or delivered with this prospectus.You may obtain copies of the information and documents referenced in this prospectus at no charge by accessing the SEC’s website at http://www.sec.gov or by requesting them from us in writing or by telephone at: Berry Plastics Corporation 101 Oakley Street Evansville, Indiana 47710 (812) 424-2904 To obtain timely delivery of any of our filings, agreements or other documents, you must make your request to us no later than[ ], 2011.In the event that we extend the exchange offer, you must submit your request at least five business days before the expiration date of the exchange offer, as extended.We may extend the exchange offer in our sole discretion.See “Exchange Offer” for more detailed information. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that are based on current expectations, estimates, forecasts and projections about us, our future performance, our liquidity, our beliefs and management’s assumptions.Such forward-looking statements include statements regarding expected financial results and other planned events, including, but not limited to, anticipated liquidity, Adjusted EBITDA and capital expenditures.Words such as “anticipate,” “assume,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” “project,” “target,” “goal,” “likely,” “will,” “would,” “could,” and variations of such words and similar expressions are intended to identify such forward-looking statements.These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict.The occurrence of the events described and the achievement of the expected results depend on many events, some or all of which are not predictable or within our control.Therefore, actual future events or results may differ materially from these statements. The following is a list of factors, among others, that could cause actual results to differ materially from the forward-looking statements: · risks associated with our substantial indebtedness and debt service; · changes in prices and availability of resin and other raw materials and our ability to pass on changes in raw material prices on a timely basis; · performance of our business and future operating results; -ii- · risks related to our acquisition strategy and integration of acquired businesses, including Pliant; · reliance on unpatented proprietary know-how and trade secrets; · increases in the cost of compliance with laws and regulations, including environmental laws and regulations; · risks related to disruptions in the overall economy and the financial markets may adversely impact our business; · catastrophic loss of one of our key manufacturing facilities; · risks of competition, including foreign competition, in our existing and future markets; · general business and economic conditions, particularly an economic downturn; · our ownership structure; · reduction in net worth; and · the other factors discussed in the section of this prospectus titled “Risk Factors.” These forward-looking statements involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward-looking statements.Forward-looking statements should, therefore, be considered in light of various factors, including those set forth in this prospectus under “Risk Factors,” in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this prospectus.Moreover, we caution you not to place undue reliance on these forward-looking statements, which speak only as of the date they were made.We do not undertake any obligation to update or publicly release any revisions to these forward-looking statements to reflect changes in underlying assumptions, new information, future events or other changes after the date of this prospectus or to reflect the occurrence of unanticipated events. TERMS USED IN THIS PROSPECTUS Unless otherwise indicated or the context otherwise requires, in this prospectus: · the term “Apollo” refers to Apollo Management, L.P. and its affiliates; · the terms “Berry,” “Berry Plastics,” “we,” “us,” “our” and the “Company” refer to Berry Plastics Corporation and its predecessors and consolidated subsidiaries; · the term “Berry Group” refers to Berry Plastics Group, Inc., a Delaware corporation, the parent company of Berry Plastics; · the term “Berry Merger” refers to the merger of BPC Holding Corporation and BPC Acquisition Corp., the indirect principal stockholders of which are affiliates of Apollo Management, L.P. and Graham Partners, Inc.; · the term “Graham” refers to Graham Partners, Inc. and its affiliates; · the terms “guarantors” and “note guarantors” refer to each of the existing and future domestic subsidiaries of Berry Plastics Corporation that will guarantee the notes; · the term “PE” refers to polyethylene; -iii- · the term “PET” refers to polyethylene terephthalate; · the term “Pliant” refers to Pliant, LLC (formerly known as Pliant Corporation); · the term “PP” refers to polypropylene; · the term “SEC” refers to the Securities and Exchange Commission; and · the term “Sponsors” refers to Apollo and Graham. NON-GAAP FINANCIAL MEASURES Adjusted EBITDA, as presented in this prospectus, is a supplemental measure of performance that is not required by, or presented in accordance with, accounting principles generally accepted in the United States (“GAAP”). It is not a measurement of financial performance under GAAP and should not be considered as (i) an alternative to operating or net income or cash flows from operating activities, in each case determined in accordance with GAAP, (ii) an indicator of cash flow or (iii) a measure of liquidity. We define “Adjusted EBITDA” as net income (loss) before depreciation and amortization, income tax expense (benefit), interest expense (net) and certain non-recurring or non-cash charges and as adjusted for unrealized cost reductions and acquired businesses, including unrealized synergies, which are more particularly defined in our credit documents and the indentures governing our notes. Adjusted EBITDA is used by our lenders for debt covenant compliance purposes and by our management as one of several measures to evaluate management performance. Adjusted EBITDA eliminates what we believe are non-recurring expenses and certain other charges that we believe do not reflect operations and underlying operational performance. The result, we believe, more accurately reflects the underlying performance of the Company and therefore provides our management and investors with a more meaningful metric to assess performance over time. Although we use Adjusted EBITDA as a financial measure to assess the performance of our business, the use of Adjusted EBITDA has important limitations, including that (1) Adjusted EBITDA does not represent funds available for dividends, reinvestment or other discretionary uses, or account for one-time expenses and charges; (2) Adjusted EBITDA does not reflect cash outlays for capital expenditures or contractual commitments; (3) Adjusted EBITDA does not reflect changes in, or cash requirements for, working capital; (4) Adjusted EBITDA does not reflect the interest expense or the cash requirements necessary to service interest or principal payments on indebtedness; (5) Adjusted EBITDA does not reflect income tax expense or the cash necessary to pay income taxes; (6) Adjusted EBITDA excludes depreciation and amortization and, although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and Adjusted EBITDA does not reflect cash requirements for such replacements; (7) Adjusted EBITDA does not reflect the impact of earnings or charges resulting from matters we consider not to be indicative of our ongoing operations; and (8) Adjusted EBITDA may be calculated differently by other companies, including other companies in our industry, limiting its usefulness as a comparative measure. -iv- SUMMARY The following summary highlights information contained elsewhere in this prospectus and is qualified in its entirety by the more detailed information and consolidated financial statements included elsewhere in this prospectus.This summary is not complete and may not contain all of the information that may be important to you.You should carefully read the entire prospectus, including the “Risk Factors” section and our consolidated financial statements and notes to those statements, before making an investment decision. Our Company We believe we are one of the world’s leading manufacturers and marketers of plastic packaging products, plastic film products, specialty adhesives and coated products with more than 90% of our revenues coming from North America. We manufacture a broad range of innovative, high quality packaging solutions using our collection of proprietary molds and an extensive set of internally developed processes and technologies. Our principal products include containers, drink cups, bottles, closures and overcaps, tubes and prescription containers, trash bags, stretch films, engineered films, and tapes which we sell into a diverse selection of attractive and stable end markets, including food and beverage, healthcare, personal care, quick service and family dining restaurants, custom and retail, agricultural, horticultural, institutional, industrial, construction, aerospace, and automotive. We sell our packaging solutions to over 13,000 customers, ranging from large multinational corporations to small local businesses and consisting of a favorable balance of leading national blue-chip customers as well as a collection of smaller local specialty businesses. We believe that we are one of the largest global purchasers of polyethylene resin. We believe that our proprietary tools and technologies, low-cost manufacturing capabilities and significant operating and purchasing scale provide us with a competitive advantage in the marketplace. Our unique combination of leading market positions, proven management team, product and customer diversity and manufacturing and design innovation provides access to a variety of growth opportunities. Our top 10 customers represented approximately 20% of our fiscal 2010 net sales with no customer accounting for more than 3% of our fiscal 2010 net sales. Our Businesses Demand for our plastic packaging products is driven by the consumption of consumer products, including food, beverages, pharmaceuticals and personal care products. Plastic packaging has benefited from the shift from metal, paper and glass containers to plastics, which has taken place over the last 20 years. This conversion has been driven by factors including consumer preference, weight advantages, shatter resistance and barrier properties. Recent technological advancements have allowed for additional conversions of packaging from glass to plastic containers for a number of products that require barrier properties and/or are filled at high temperatures. These new technologies have created many new market segment opportunities and avenues for significant growth. The product categories on which we focus utilize similar manufacturing processes, share common raw materials (principally polypropylene and polyethylene resin) and sell into end markets where customers demand innovative packaging solutions and quick and seamless design and delivery. We organize our business into four operating divisions: rigid open top, rigid closed top, specialty films, and tapes, bags and coatings. Rigid Open Top Our Rigid Open Top division is comprised of three product categories: containers, foodservice items (drink cups, institutional catering, and cutlery) and home and party. The largest end-uses for our containers are food and beverage products, building products and chemicals. We believe that we offer one of the broadest product lines among U.S.-based injection-molded plastic container and drink cup manufacturers and are a leader in thermoformed container and drink cup offerings, which provide a superior combination of value and quality relative to competing processes. Many of our open top products are manufactured from proprietary molds that we develop and own, which results in significant switching costs to our customers. In addition to a complete product line, we have sophisticated printing capabilities and in-house graphic arts and tooling departments, which allow us to integrate ourselves into, and add material value to, our customers’ packaging design process. Our product engineers work directly with customers to design and commercialize new products. In order to identify new markets and applications for existing products and opportunities to create new products, we rely extensively on our national sales force. Once these opportunities are identified, our sales force works with our product design engineers and artists to satisfy customers’ needs. Our low-cost manufacturing capability with plants strategically located throughout the United States and a dedication to high-quality products and customer service have allowed us to further develop and maintain strong relationships with our attractive base of customers. Our primary competitors include Airlite, Huhtamaki, Letica, Polytainers, Reynolds and Solo. These competitors individually only compete on certain of our open top products, whereas we offer the entire selection of open top products. -1- Rigid Closed Top Our Rigid Closed Top division is comprised of three product categories: closures and overcaps, bottles and prescription containers, and tubes. We believe that this line of products gives us a competitive advantage in being able to provide a complete plastic package to our customers. We have a number of leading positions in which we have been able to leverage this capability such as prescription container packages, Tab II® pharmaceutical packages, and proprietary tube and closure designs. Our innovative design center and product development engineers regularly work with our customers to develop differentiated packages that offer unique shelf presence, functionality, and cost competitiveness. Combine our design expertise with our world class manufacturing facilities, and we are uniquely positioned to take projects from creative concept to delivered end product. We utilize a broad range of manufacturing technologies, offering several different manufacturing processes, including various forms of injection, extrusion, compression, and blow molding, as well as decorating and lining services. This allows us to match the optimal manufacturing platform with each customer’s desired package design and volume. Our quality system, which includes an emphasis on process control and vision technology, allows us to meet the increasingly high performance and cosmetic standards of our customers. Our primary competitors include Graham Packaging, Rexam, Reynolds and Silgan. With few exceptions, these competitors do not compete with us across many of our products and market segments. We believe that we are the only industry participant that offers the entire product line of our Rigid Closed Top products. We have a strong reputation for quality and service, and have received numerous “Supplier Quality Achievement Awards” from customers, as well as “Distribution Industry Awards” from market associations. Specialty Films Our Specialty Films Division manufactures and sells primarily PE, PP and PVC-based film products. We manufacture both blown and cast films from 1 to 11 layer in a wide range of widths and gauges. Our principal products include agricultural film, institutional can liners, stretch film, shrink film, barrier and sealant films, personal care films, PVC films. We have rotogravure and flexographic printing capabilities up to 10 colors. We have leading market positions in several market segments. We are a leader in the industry with proprietary, innovative products, using next generation materials and state of the art processes. Our competitors include Heritage, AEP, Sigma and Bemis. Tapes, Bags and Coatings Our Tapes, Bags and Coatings division manufactures and sells tape, adhesive, corrosion protective and PE-based film products to a diverse base of customers around the world. We offer a broad product portfolio of key product groups to a wide range of global end markets that include corrosion protection, HVAC, building and construction, industrial, retail, DIY, automotive, medical and aerospace. Our principal products include heat shrinkable and PE-based tape coatings, trash bags, drop cloths, PE coated cloth tapes, splicing/laminating tapes, flame-retardant tapes, vinyl-coated tapes and a variety of other specialty tapes, including carton sealing, masking, mounting and OEM medical tapes. We specialize in manufacturing laminated and coated products for a diverse range of applications, including flexible packaging, products for the housing construction and woven polypropylene flexible intermediate bulk containers (“FIBC”). We use a wide range of substrates and basic weights of paper, film, foil and woven and non-woven fabrics to service the residential building, industrial, food packaging, healthcare and military markets. Our primary competitors include Intertape Polymers, 3-M, ShurTape, Canusa, Denso, Cadillac, Coated Excellence, FortaFiber, PolyAmerica, Clorox and Reynolds. We produce and sell a diverse portfolio of specialty adhesive products and provide products to end users in the industrial, oil, gas and water supply, HVAC, building and construction, retail, automotive, and medical markets. We sell our products to a wide-range of customers, including retailers, distributors and end users. -2- Our Strengths We believe our consistent financial performance is the direct result of the following competitive strengths: Leading market positions across a broad product offering. One of our key business strategies is to be a market leader in each of our product lines. Through quality manufacturing, innovation in product design, a focus on customer service and a skilled and dedicated workforce, we have achieved leading competitive positions in many of our major product lines, including thinwall, pry-off, dairy and clear polypropylene containers; drink cups; spice and pharmaceutical bottles and prescription vials; spirits, continuous thread, and pharmaceutical closures; aerosol overcaps and plastic squeeze tubes; stretch films; and cloth and foil tape products and adhesives. We believe that our leading market positions enable us to attract and expand our business with blue chip customers, cross-sell products, launch new products and maintain high margins. Large, diverse and stable customer base. We sell our packaging solutions to over 13,000 customers, ranging from large multinational corporations to small local businesses in diverse industries. Our customers are principally engaged in industries that are considered to be generally less sensitive to changing economic conditions, including pharmaceuticals, food, dairy, and health and beauty. Our top 10 customers represented approximately 20% of our fiscal 2010 net sales with no customer accounting for more than 3% of our fiscal 2010 net sales. Our co-design capabilities and proactive approach to customer service make us an integral part of our customers’ long-term marketing and packaging decisions. Strong organic growth through continued focus on best-in-class technology and innovation. We believe that our manufacturing technology and expertise are best-in-class and that we are a leader in new product innovation, as evidenced by our offering of an extensive proprietary product line of value-added plastic packaging in North America. We currently own proprietary molds and have pioneered a variety of production processes such as what we believe to be the world’s largest deep draw PP thermoforming system for drink cups. We focus our research and development efforts on high value-added products that offer unique performance characteristics and provide opportunities to achieve premium pricing and further enhance our strategic position with our customers. Our dedicated professionals work collaboratively with our customers’ marketing departments in identifying and delivering new package designs. Scale and low-cost operations drive profitability. We are one of the largest domestic manufacturers and suppliers of plastic packaging solutions and we believe we are one of the lowest-cost manufacturers in the industry. We believe that our proprietary tools and technologies, low-cost manufacturing capabilities and operating and purchasing scale provide us with a competitive advantage in the marketplace. Our large, high-volume equipment and flexible, cross-facility manufacturing capabilities result in lower unit-production costs than many of our competitors as we can leverage our fixed costs, higher capacity utilization and longer production runs. Our scale also enhances our purchasing power and lowers our cost of raw materials such as resin, a raw material where we believe we are one of the largest global buyers in the market. In addition, as a result of the strategic location of our manufacturing facilities and our national footprint of several warehouse and distribution facilities, we have broad distribution capabilities, which reduce shipping costs and allow for quick turnaround times to our customers. Our scale enables us to dedicate certain sales and marketing efforts to particular products, customers or geographic regions, when applicable, which enables us to develop expertise that is valued by our customers. In addition, to continuously improve our cost position, our managers are charged with meeting specific cost reduction and productivity improvement targets each year, with a material amount of their compensation tied to their performance versus these targets. Motivated management team with highly successful track record. We believe that our management team is among the deepest and most experienced in the packaging industry. Our management team has been responsible for developing and executing our strategy that has generated a track record of earnings growth and strong cash flow. In addition, management has successfully integrated 30 acquisitions since 1988, and has generally achieved significant reductions in manufacturing and overhead costs of acquired companies by introducing advanced manufacturing processes, reducing headcount, rationalizing facilities and tools, applying best practices and capitalizing on economies of scale. -3- Our Strategy Our goal is to maintain and enhance our market position and leverage our core strengths to increase profitability and maximize cash flow. Our strategy to achieve these goals includes the following elements: Manage costs and capital expenditures to drive cash flow and returns on capital. We continually focus on reducing our costs in order to maintain and enhance our low-cost position. We employ a team culture of continuous improvement operating under an International Organization for Standardization management system and employing Six Sigma throughout the organization. Our principal cost-reduction strategies include (i)leveraging our scale to reduce material costs, (ii)efficiently reinvesting capital into our manufacturing processes to maintain technological leadership and achieve productivity gains, (iii)focusing on ways to streamline operations through plant and overhead rationalization and (iv)monitoring and rationalizing the number of vendors from which we purchase materials in order to increase our purchasing power. In addition, our managers are charged with meeting specific cost reduction and productivity improvement targets each year, with a material amount of their compensation tied to their performance versus these targets. Return on capital is a key metric throughout the organization and we require that capital expenditures meet certain return thresholds, which encourages prudent levels of spending on expansion and cost-saving opportunities. Selectively pursue strategic mergers and acquisitions. In addition to the significant growth in earnings and cash flow we expect to generate from organic volume growth and continued cost reductions, we believe that there will continue to be opportunities for future growth through selective and prudent acquisitions. Our industry is highly fragmented and our customers are focused on working with a small set of key vendors. We have a successful track record of executing and integrating acquisitions, having completed 30 acquisitions since 1988, and have developed an expertise in synergy realization. We intend to continue to apply a selective and disciplined acquisition strategy, which is focused on improving our financial performance in the long-term and further developing our scale and diversity in new or existing product lines. We continue to evaluate additional acquisition opportunities on an ongoing basis and may at any time be in preliminary discussions with third parties regarding acquisitions. Increase sales to our existing customers. We believe we have significant opportunities to increase our share of the packaging purchases made by our more than 13,000 existing customers as we expand our product portfolio and extend our existing product lines. We believe our broad and growing product lines will allow us to capitalize on the corporate consolidation occurring among our customers and the continuing consolidation of their vendor relationships. With our extensive manufacturing capabilities, product breadth and national distribution capabilities, we can provide our customers with a cost-effective, single source from which to purchase a broad range of their plastic packaging needs. Pursue new customers. We intend to pursue new customer relationships in order to drive additional organic growth. We believe that our national direct sales force, our ability to offer new customers a cost-effective, single source from which to purchase a broad range of plastic packaging products, and our proven ability to design innovative new products position us well to continue to grow and diversify our existing customer base. -4- Recent Developments In September 2010, Ira Boots announced his retirement as Chief Executive Officer and Chairman. The Company and Mr.Boots have reached an agreement pursuant to which Mr.Boots will continue to serve in a consulting role and will remain a member of the Board of Directors. Dr.Jonathan Rich assumed the role of Chairman and Chief Executive Officer of Berry in October2010. Prior to becoming CEO of Berry, Dr.Rich served as President and Chief Executive Officer of Momentive Performance Materials, Inc. Prior to Momentive, Dr.Rich held executive positions at Goodyear Tire and Rubber including President of Goodyear North American Tire and President of Goodyear Chemical. Dr.Rich began his career at General Electric in 1982 where he was employed for nearly 20 years in a variety of R&D, operational and executive roles. In November 2010, the Company completed a private placement of $800 million aggregate principal amount of 9.75% Second Priority Senior Secured Notes due in January 2021, which are the outstanding notes to be exchanged in this exchange offer.In connection with the private placement we conducted tender offers to purchase for cash any and all of our outstanding 8⅞% Second Priority Senior Secured Notes due in 2014.We also called for redemption all such notes not validly tendered in the tender offers.We used the proceeds of theoutstanding notes offering along with cash on hand to fund the repurchase of the8⅞% Second Priority Senior Secured Notes due in 2014 pursuant to the tender offers and subsequent redemption of such notes. Subsequent to fiscal 2010, the Company entered into two separate interest rate swap transactions to protect $1.0 billion of the outstanding variable rate term loan debt from future interest rate volatility.The first agreement had a notional amount of $500 million and swaps three month variable LIBOR contracts for a fixed three year rate of 0.8925%.The second agreement had a notional amount of $500 million and swaps three month variable LIBOR contracts for a fixed three year rate of 1.0235%.Both agreements expire in 2013. -5- Our Sponsors Apollo is a leading global alternative asset manager with offices in New York, Los Angeles, London, Frankfurt, Luxembourg, Singapore, Hong Kong and Mumbai. As of December 31, 2010, Apollo had assets under managementof $67.6 billion invested in its private equity, capital markets and real estate businesses. Graham is a leading middle market industrial private equity firm based in suburban Philadelphia with over $1.5 billion under management. Graham is sponsored by the privately held Graham Group, an industrial and investment concern with global interests in plastics, packaging, machinery, building products and water management, among other industries. Graham seeks to acquire industrial companies that participate in growing manufacturing niches, often involving plastics or other synthetic materials, where Graham can leverage its unique combination of operating resources and financial expertise. Companies owned or controlled by Graham or in which Graham has significant equity investments include, among others, National Diversified Sales, Inc., Infiltrator Systems, Inc., Line-X LLC, Schneller, LLC, B&B Electronics and HB&G Building Products. Risk Factors You should consider carefully all the information set forth in this prospectus and, in particular, you should evaluate the specific factors set forth under “Risk Factors” for risks you should consider in connection with the exchange offer. Additional Information Berry Plastics is a Delaware corporation.Our principal executive offices are located at 101 Oakley Street, Evansville, Indiana 47710.Our telephone number is (812) 424-2904.Our website address is located at www.berryplastics.com.The information that appears on our website is not a part of, and is not incorporated into, this prospectus. -6- Summary of the Exchange Offer The following is a brief summary of the terms of the exchange offer.For a more complete description of the exchange offer, see “The Exchange Offer.” Securities Offered Up to $800,000,000 9.75% Second Priority Senior Secured Notes due 2021, which have been registered under the Securities Act. The form and terms of these exchange notes are identical in all material respects to those of the outstanding notes of the same series except that: ·the exchange notes have been registered under the U.S. federal securities laws and will not bear any legend restricting their transfer; ·the exchange notes bear a different CUSIP number than the outstanding notes; ·the exchange notes will not be subject to transfer restrictions or entitled to registration rights; and ·the exchange notes will not be entitled to additional interest provisions applicable to the outstanding notes in some circumstances relating to the timing of the exchange offer.See “The Exchange Offer―Terms of the Exchange Offer; Acceptance of Tendered Notes.” -7- The Exchange Offer We are offering to exchange the exchange notes for a like principal amount of the outstanding notes. In the exchange offer, we will exchange registered 9.75% Second Priority Senior Secured Notes due 2021 for outstanding 9.75% Second Priority Senior Secured Notes due 2021. We will accept any and all outstanding notes validly tendered and not withdrawn prior to 5:00 p.m., New York City time, on [], 2011.Holders may tender some or all of their outstanding notes pursuant to the exchange offer.However, outstanding notes may be tendered only in integral multiples of $1,000 in principal amount, subject to a minimum denomination of $2,000. In order to be exchanged, an outstanding note must be properly tendered and accepted.All outstanding notes that are validly tendered and not withdrawn will be exchanged.As of the date of this prospectus, there are $800,000,000 aggregate principal amount of 9.75% Second Priority Senior Secured Notes due 2021 outstanding.We will issue exchange notes promptly after the expiration of the exchange offer.See “The Exchange Offer—Terms of the Exchange Offer―Acceptance of Tendered Notes.” Transferability of Exchange Notes Based on interpretations by the staff of the SEC, as detailed in previous no-action letters issued to third parties, we believe that the exchange notes issued in the exchange offer may be offered for resale, resold or otherwise transferred by you without compliance with the registration and prospectus delivery requirements of the Securities Act as long as: ·you are acquiring the exchange notes in the ordinary course of your business; ·you are not participating, do not intend to participate and have no arrangement or understanding with any person to participate in a distribution of the exchange notes; and ·you are not our “affiliate” as defined in Rule 405 under the Securities Act. If you are an affiliate of ours, or are engaged in or intend to engage in or have any arrangement or understanding with any person to participate in the distribution of the exchange notes: ·you cannot rely on the applicable interpretations of the staff of the SEC; ·you will not be entitled to participate in the exchange offer; and ·you must comply with the registration and prospectus delivery requirements of the Securities Act in connection with any resale transaction. -8- Each broker or dealer that receives exchange notes for its own account in the exchange offer for outstanding notes that were acquired as a result of market-making or other trading activities must acknowledge that it will comply with the prospectus delivery requirements of the Securities Act in connection with any offer to resell or other transfer of the exchange notes issued in the exchange offer. Furthermore, any broker-dealer that acquired any of its outstanding notes directly from us, in the absence of an exemption therefrom, ·may not rely on the applicable interpretation of the staff of the SEC’s position contained in Exxon Capital Holdings Corp., SEC no-action letter (April 13, 1988), Morgan, Stanley & Co. Inc., SEC no-action letter (July 5, 1991) and Shearman & Sterling, SEC no-action letter (July 2, 1993); and ·must comply with the registration and prospectus delivery requirements of the Securities Act in connection with any resale of the exchange notes. See “Plan of Distribution.” We do not intend to apply for listing of the exchange notes on any securities exchange or to seek approval for quotation through an automated quotation system.Accordingly, there can be no assurance that an active market will develop upon completion of the exchange offer or, if developed, that such market will be sustained or as to the liquidity of any market. Expiration Date The exchange offer will expire at 5:00 p.m., New York City time, on [], 2011, unless we extend the expiration date. Exchange Date; Issuance of Exchange Notes The date of acceptance for exchange of the outstanding notes is the exchange date, which will be the first business day following the expiration date of the exchange offer.We will issue the exchange notes in exchange for the outstanding notes tendered and accepted in the exchange offer promptly following the exchange date.See “The Exchange Offer―Terms of the Exchange Offer; Acceptance of Tendered Notes.” Conditions to the Exchange Offer The exchange offer is subject to customary conditions.We may assert or waive these conditions in our reasonable discretion.See “The Exchange Offer―Conditions to the Exchange Offer” for more information regarding conditions to the exchange offer. Special Procedures for Beneficial Holders If you beneficially own outstanding notes that are registered in the name of a broker, dealer, commercial bank, trust company or other nominee and you wish to tender in the exchange offer, you should contact such registered holder promptly and instruct such person to tender on your behalf.See “The Exchange Offer―Procedures for Tendering Outstanding Notes.” -9- Effect of Not Tendering Any outstanding notes that are not tendered in the exchange offer, or that are not accepted in the exchange, will remain subject to the restrictions on transfer.Since the outstanding notes have not been registered under the U.S. federal securities laws, you will not be able to offer or sell the outstanding notes except under an exemption from the requirements of the Securities Act or unless the outstanding notes are registered under the Securities Act.Upon the completion of the exchange offer, we will have no further obligations, except under limited circumstances, to provide for registration of the outstanding notes under the U.S. federal securities laws. See “The Exchange Offer―Effect of Not Tendering.” Withdrawal Rights You may withdraw your tender at any time before the exchange offer expires. Interest on Exchange Notes and the Outstanding Notes The exchange notes will bear interest from the most recent interest payment date to which interest has been paid on the outstanding notes, or, if no interest has been paid, from November 19,2010. Acceptance of Outstanding Notes and Delivery of Exchange Notes Subject to the conditions stated in the section “The Exchange Offer―Conditions to the Exchange Offer” of this prospectus, we will accept for exchange any and all outstanding notes which are properly tendered in the exchange offer before 5:00 p.m., New York City time, on the expiration date.The exchange notes will be delivered promptly after the expiration date. See “The Exchange Offer―Terms of the Exchange Offer; Acceptance of Tendered Notes.” Material U. S. Federal Income Tax Consequences The exchange by a U.S. Holder (as defined in “Material U.S. Federal Income Tax Consequences”) of outstanding notes for exchange notes in the exchange offer should not constitute a taxable exchange for U.S. federal income tax purposes. See “Material U.S. Federal Income Tax Consequences.” Accounting Treatment We will not recognize any gain or loss for accounting purposes upon the completion of the exchange offer.The expenses of the exchange offer that we pay will be charged to expense in accordance with generally accepted accounting principles. See “The Exchange Offer―Accounting Treatment.” Exchange Agent U.S. Bank National Association, the trustee under the Indenture, is serving as exchange agent in connection with the exchange offer.The address and telephone number of the exchange agent are listed under the heading “The Exchange Offer―Exchange Agent.” Use of Proceeds We will not receive any proceeds from the issuance of exchange notes in the exchange offer.We will pay all expenses incident to the exchange offer. See “Use of Proceeds.” -10- Summary of the Terms of the Exchange Notes The form and terms of the exchange notes and the outstanding notes are identical in all material respects, except that the transfer restrictions, registration rights and additional interest provisions in some circumstances relating to the timing of the exchange offer, which are applicable to the outstanding notes, do not apply to the exchange notes.The exchange notes will evidence the same debt as the outstanding notes and will be governed by the same indenture, which we refer to as the Indenture. Issuer Berry Plastics Corporation Notes Offered $800,000,000 aggregate principal amount of 9.75% second priority senior secured fixed rate notes due 2021. Maturity Date The exchange notes will mature on January 15, 2021. Interest The exchange notes will bear interest from November 19, 2010 at a rate of 9.75% per annum, payable semiannually, in cash in arrears, on January15 and July15 of each year, commencing July15, 2011. Guarantees The exchange notes will be fully and unconditionally guaranteed, jointly and severally, on a second priority senior secured basis, by each of Berry Plastics’ existing and future direct or indirect domestic subsidiaries that guarantees our senior secured credit facilities and our first priority senior secured notes. Under certain circumstances, subsidiaries may be released from these guarantees without the consent of the holders of the exchange notes. See “Description of Exchange Notes—Note Guarantees.” The exchange notes will not be guaranteed by Berry Group, the parent of Berry Plastics. Collateral The exchange notes will be secured by a lien (subject to certain exceptions and permitted liens) on all of Berry Plastics’ and the guarantors’ property and assets that secure our senior secured credit facilities and our first priority senior secured notes, which excludes (i)any license, contract or agreement of Berry Plastics or the guarantors, if and only for so long as the grant of a security interest under the security documents would result in a breach or default under, or abandonment, invalidation or unenforceability of that license, contract or agreement; (ii)any deposit accounts, securities accounts or cash; and (iii)certain other limited exclusions. While the collateral securing our senior secured credit facilities and, subject to certain exceptions, our existing first priority senior secured notes includes the equity interests of substantially all of our domestic subsidiaries and “first-tier” foreign subsidiaries, the collateral securing the exchange notes will not include securities and other equity interests of our subsidiaries. In addition to not guaranteeing the exchange notes, Berry Group will not pledge the stock of Berry Plastics as security for the exchange notes. You should read “Description of Exchange Notes—Security for the Second Priority Notes” for a more complete description of the security granted to the holders of the exchange notes. The value of collateral securing the exchange notes at any time will depend on market and other economic conditions, including the availability of suitable buyers for the collateral. The liens on the collateral may be released without the consent of the holders of exchange notes if collateral is disposed of in a transaction that complies with the applicable indenture, security documents and intercreditor agreement or agreements. In the event of a liquidation of the collateral, the proceeds may not be sufficient to satisfy the obligations under the exchange notes and any other indebtedness secured on a senior or pari passu basis thereto. See “Risk Factors—Risks Related to the Exchange Notes—It may be difficult to realize the value of the collateral securing the Exchange Notes.” -11- Intercreditor Agreement The collateral agent for the trustee and the holders of the exchange notes, and the trustee in respect of the exchange notes, will become parties to an intercreditor agreement among the trustees under the indentures governing our existing second priority senior secured notes, the trustees and the collateral agents under the indentures governing our existing first priority senior secured notes, and the collateral agents and the administrative agents under the senior secured credit facilities as to the relative priorities of their respective security interests in the assets securing Berry Plastics’ and the guarantors’ obligations under the exchange notes, our existing first priority senior secured notes, our existing second priority senior secured notes and our senior secured credit facilities and certain other matters relating to the administration of security interests. The terms of such intercreditor agreement are set forth under “Description of Exchange Notes—Security for the Second Priority Notes.” Optional Redemption Prior to January15, 2016, Berry Plastics may redeem some or all of the exchange notes at a price equal to 100% of the principal amount of the exchange notes redeemed plus accrued and unpaid interest and additional interest, if any, to the redemption date plus the “applicable premium.” On or after January15, 2016, Berry Plastics may redeem some or all of the exchange notes at the redemption prices set forth in this prospectus, plus accrued and unpaid interest and additional interest, if any, to the redemption date. See “Description of Exchange Notes—Optional Redemption.” Additionally, on or prior to January15, 2014, Berry Plastics may redeem up to 35% of the aggregate principal amount of exchange notes with the net proceeds of specified equity offerings at the redemption price specified in “Description of Exchange Notes—Optional Redemption,” plus accrued and unpaid interest, if any, to the redemption date. -12- Change of Control If a change of control occurs, Berry Plastics must give holders of the exchange notes an opportunity to sell to it their exchange notes at a purchase price of 101% of the principal amount of such exchange notes, plus accrued and unpaid interest to the date of purchase. The term “Change of Control” for purposes of the exchange notes is defined under “Description of Exchange Notes—Change of Control.” Ranking The exchange notes and guarantees will constitute Berry Plastics’ and the guarantors’ unsubordinated secured debt. Subject to the contractual arrangements described above under “Collateral” and “Intercreditor Agreements,” they will rank: ·equally in right of payment with all of Berry Plastics’ and the guarantors’ existing and future unsubordinated debt; ·senior to all of Berry Plastics’ and the guarantors’ existing and future debt that is subordinated in right of payment to the exchange notes; ·effectively subordinated to all of Berry Plastics’ and the guarantors’ first priority secured debt, including the borrowings under Berry Plastics’ senior secured credit facilities and debt under Berry Plastics’ existing first priority senior secured notes, to the extent of the collateral securing such debt; and ·effectively junior in right of payment to all existing and future indebtedness and other liabilities of any subsidiary that is not a guarantor of the exchange notes. As of January 1, 2011, after giving effect to the issuance of the exchange notes, we would have had outstanding on a consolidated basis: ·$2,275 million of secured unsubordinated indebtedness constituting first priority lien obligations, primarily consisting of the term loans and revolving loans under our senior secured credit facilities and our existing first priority senior secured notes. In addition, as of such date we would have had $444 million of availability under our revolving credit facility, all of which is secured by a first priority lien on the collateral securing the Second Priority Notes. ·$1,512 million of secured unsubordinated indebtedness constituting second priority lien obligations, consisting of the existing second priority senior secured notes and the exchange notes. ·$623 million of unsecured senior subordinated indebtedness, consisting of the existing senior subordinated notes. As of January 1, 2011, Berry Plastics’ non-guarantor subsidiaries had liabilities of $68 million. -13- Restrictive Covenants The indenture governing the exchange notes will contain covenants that limit the ability of Berry Plastics and certain of its subsidiaries’ ability, from and after the Issue Date, to: ·incur or guarantee additional indebtedness; ·pay dividends and make other restricted payments; ·create restrictions on the payment of dividends or other distributions to Berry Plastics from its restricted subsidiaries; ·create or incur certain liens; ·make certain investments; ·engage in sales of assets and subsidiary stock; and ·transfer all or substantially all of Berry Plastics’ assets or enter into merger or consolidation transactions. These covenants are subject to a number of important limitations and exceptions as described under “Description of Exchange Notes—Certain Covenants.” Certain covenants will cease to apply to the exchange notes at all times after the exchange notes have investment grade ratings from both Moody’s and S&P; provided that no event of default has occurred and is continuing. Similarly, the “Change of Control” covenant will be suspended with respect to the exchange notes during all periods when the exchange notes have investment grade ratings from Moody’s and S&P; provided that no default has occurred and is continuing. -14- Summary Historical and Unaudited Pro Forma Financial Data The following table sets forth certain historical and pro forma financial data for Berry Plastics.Our fiscal year is the 52- or 53-week period ending generally on the Saturday closest to September 30.The summary historical financial data for the fiscal year ended October 2, 2010 has been derived from our audited consolidated financial statements and related notes included in this prospectus. The summary historical financial data as of and for the quarterly period ended January 1, 2011 is derived from our unaudited financial statements included in this prospectus.The summary historical financial data for the twelve month period ended October 2, 2010 is derived from our audited financial statements included in this prospectus.The summary historical financial data set forth below should be read in conjunction with and is qualified in its entirety by reference to the audited and unaudited consolidated financial statements and the related notes included in this prospectus. The following table also includes summary unaudited pro forma financial information as of and for the twelve month period ended October 2, 2010.The summary unaudited pro forma financial information has been derived from the pro forma financial information set forth under “Unaudited Pro Forma Condensed Consolidated Financial Information,” which has been prepared to give pro forma effect to the Pliant Transaction, the $370 million offering of our 8¼% First Priority Notes and $250 million of our 8⅞% Second Priority Notes issued in connection with the Pliant Transaction, our $500 million 9½% Second Priority Notes issued in April 2010 and the $800 million 9¾% Second Priority Notes issued in November 2010, collectively the “Offerings.”The proceeds from the issuance of the $800 million million 9¾% Second Priority Notes issued in 2010 were used to payoff our $525 million 8⅞% Second Priority Notes issued in 2006 and our $250 million 8⅞% Second Priority Notes issued in connection with the Pliant Transaction in 2009.The summary unaudited pro forma condensed consolidated statement of operations data gives effect to the Pliant Transaction and the offerings as if they had occurred on the first day of the twelve month period ended October 2, 2010. In December 2009, the Company obtained control of 100% of the capital stock of Pliant Corporation (the “Pliant Transaction”) upon Pliant’s emergence from reorganization pursuant to a proceeding under Chapter 11 of the Bankruptcy Code for a purchase price of approximately $600 million ($574 million, net of cash acquired).Pliant is a leading manufacturer of value-added films and flexible packaging for food, personal care, medical, agricultural and industrial applications.The acquisition was accounted for as a business combination using the purchase method of accounting.The Company has recognized goodwill on this transaction as a result of expected synergies.As a result of the acquisition, Pliant became be a wholly owned subsidiary of Berry Plastics with assets, liabilities and an equity structure that are not comparable to historical periods. The summary unaudited pro forma condensed consolidated financial information is provided for illustrative purposes only and does not purport to represent what our results of operations and financial condition would have been had the Pliant Transaction and this offering actually occurred as of the dates indicated, nor does it project our results of operations for any future period or our financial condition at any future date.Berry Plastics or Pliant may have performed differently had they been combined during the periods presented.The following financial information should be read in conjunction with “Unaudited Pro Forma Condensed Consolidated Financial Information,” “Risk Factors,” “Selected Historical Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and our and Pliant’s historical consolidated financial statements included in this prospectus. -15- Unaudited Audited Proforma Unaudited Quarterly period ended Yearended ($ in millions) January 1, 2011 January 2, 2010 October 2, September 26, 2009 September 27, 2008 October 2, Statement of Operations Data: Net sales $ Cost of sales Gross profit Operating expenses Operating income 18 12 Other expense (income) (2
